Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 16-18 and 27-42 are allowed.
Claims 1-15 and 19-26  have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 16,
A method of operating a platoon communication system for coordinating movements of a platoon of passenger vehicles traveling on a roadway, the method comprising: receiving first vehicle state information from a first vehicle at a second vehicle via a first line-of-sight communication link; changing second vehicle state information of the second vehicle based on the first vehicle state information; transmitting the second vehicle state information from the second vehicle to a third vehicle via a second line-of-sight communication link; receiving the second vehicle state information from the second vehicle at the third vehicle via the second line-of-sight communication link; and changing third vehicle state information of the third vehicle based on the second vehicle state information.  

Regarding Claim 31,
A vehicle system, comprising: a first vehicle associated with first vehicle state information and comprising: a first line-of-sight transmitter configured to transmit first vehicle state information to a second vehicle via a first light-of-sight communication link; a first line-of-sight receiver configured to receive first vehicle state information from another vehicle; a second vehicle associated with second vehicle state information and comprising: a second line-of-sight receiver configured to receive the first vehicle state information from the first vehicle, the second vehicle configured to change the second vehicle state information based on the first vehicle state information; and a second line-of-sight transmitter configured to send the changed second vehicle state information to a third vehicle via a second line-of-sight communication link, wherein the third vehicle is configured to: receive the changed second vehicle state information from the second vehicle via the second line-of-sight communication link; and 3Attorney Docket No. WAY0003.USC1 change third vehicle state information of the third vehicle based on the second vehicle state information. 


Regarding Claim 38,
A method of operating a vehicle system, comprising: receiving first vehicle state information from a first vehicle at a second vehicle via a first line-of-sight communication link, the first vehicle and the second vehicle travelling along a roadway in a coordinated vehicle platoon; changing second vehicle state information of the second vehicle based on the first vehicle state information; 4Attorney Docket No. WAY0003.USC1 transmitting the second vehicle state information from the second vehicle to a third vehicle via a second line-of-sight communication link, the third vehicle travelling along the roadway and not in the coordinated vehicle platoon; receiving the second vehicle state information from the second vehicle at the third vehicle via the second line-of-sight communication link; and changing third vehicle state information of the third vehicle based on the second vehicle state information. 

Regarding Claim 1: Claim 1 is   rejected over ROTHOFF et al. ( USPUB 26150154871) in view of Uysal et al. ( USPUB 26170186327) teaches A method of operating a platoon communication system for coordinating movements of a platoon of passenger vehicles traveling on a roadway, the method comprising: receiving first vehicle state information from a first vehicle at a second vehicle via a first line-of-sight communication link; changing second vehicle state information of the second vehicle based on the first vehicle state information; respectively (detailed rejection of the claim mentioned within Office Action dated 04/07/2022) within claim 16,  but does not teach the limitations  ( previously  objected allowable limitation of claim 19 within office action dated 04/07/2022) as mentioned within the claim  " transmitting the second vehicle state information from the second vehicle to a third vehicle via a second line-of-sight communication link; receiving the second vehicle state information from the second vehicle at the third vehicle via the second line-of-sight communication link; and changing third vehicle state information of the third vehicle based on the second vehicle state information.”

Regarding Claim 31: Claim 31 is a new claim that mentions the allowable claim limitation similar to claim 16, therefore the prior art on record do not teach the following allowable claim : “a second line-of-sight transmitter configured to send the changed second vehicle state information to a third vehicle via a second line-of-sight communication link, wherein the third vehicle is configured to: receive the changed second vehicle state information from the second vehicle via the second line-of-sight communication link; and 3Attorney Docket No. WAY0003.USC1 change third vehicle state information of the third vehicle based on the second vehicle state information.”

Regarding Claim 38: Claim 38 is a new claim that mentions the allowable claim limitation similar to claim 16, therefore the prior art on record do not teach the following allowable claim : “ transmitting the second vehicle state information from the second vehicle to a third vehicle via a second line-of-sight communication link, the third vehicle travelling along the roadway and not in the coordinated vehicle platoon; receiving the second vehicle state information from the second vehicle at the third vehicle via the second line-of-sight communication link; and changing third vehicle state information of the third vehicle based on the second vehicle state information.”

Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637